Citation Nr: 0635276	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on a period of active duty from March 1969 
to March 1971.  The veteran served on various periods of 
active duty for training (ACDUTRA), active duty special work 
(ADSW), and inactive duty for training (INACDUTRA) from 
approximately March 1982 to November 1992.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1996 rating 
decision of the Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for, inter alia, hypertension.

The veteran testified at a local hearing in April 1997.  A 
transcript of this hearing has been associated with the 
claims file.

In March 1999, July 2003, and August 2004, the Board remanded 
the claim for further development and for the RO to arrange 
for a VA examination.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

Hypertension is not shown during active service or until many 
years after separation from active service; is not shown by 
competent medical evidence to be etiologically linked to 
active duty; was not the result of an injury while performing 
active duty training; and did not undergo a permanent 
increase in severity beyond the natural progression of the 
disease during a period of active duty training.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran's claim was initial 
adjudicated prior to the enactment of the VCAA.  The 
originating agency provided the veteran with the notice 
required under the VCAA by letters dated in April 2002, 
December 2003, September 2004, February 2005, and April 2005.  
By letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for service connection.  

Although the RO did not specifically inform the appellant 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on her behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations addressing the date of onset and 
etiology of his hypertension.  Available service records, 
pertinent VA medical records, and available private medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.




Factual Background

The veteran's service medical records show that he reported a 
history of high blood pressure on the medical history at the 
time of his induction examination in July 1968.  However, a 
blood pressure reading of 106/64 was recorded which the 
examiner noted was normal.  Subsequent service medical 
records during the veteran's period of active service fail to 
show a diagnosis of hypertension.  His service separation 
examination conducted in September 1970 records his blood 
pressure as 130/78.

In May 1982 the veteran underwent an enlistment examination 
in connection with his entry into the National Guard.  At 
that time, his blood pressure was 120/88.  A subsequent July 
1983 progress report during a period of ACDUTRA notes that 
the veteran had been diagnosed with hypertension five years 
earlier.  At that time, the veteran was diagnosed with 
hypertension.  
 
In connection with his claim, the veteran was afforded a VA 
fee basis examination in March 1996.  He reported that he had 
been diagnosed with hypertension in 1983 and was currently 
taking medication.  Pertinent diagnosis was essential 
hypertension.

At his April 1996 RO hearing, the veteran acknowledged that 
he had not been diagnosed with any medical deficits, 
disorders, or disabilities at the time of his separation from 
active duty in 1971.  Rather, he had been diagnosed with 
hypertension while serving in the Arkansas National Guard in 
the 1980s.  He reported that he was initially diagnosed with 
hypertension during a period of annual training in 1983 and 
put on medication.  While serving the National Guard, he was 
an instructor at the Professional Education Center at Camp 
Robinson.  He reported that he was under a lot of pressure as 
a black soldier serving in a supervisory position.  
Specifically, he noted that he was a supervisor of about 13 
employees and managed millions of dollars.  He felt that this 
stress contributed to his developing hypertension.  

In an August 1997 statement, Dr. C. S. Caruthers, a private 
physician, noted that she had been treating the veteran since 
September 1990 for various complaints including hypertension.  
After reviewing her chart notes, Dr. Caruthers felt she had 
insufficient information to draw any conclusion as the exact 
effect of the veteran's military duty on his health.  She 
noted that hypertension could certainly be adversely affected 
by severe stress; however, hypertension was usually 
controlled with medication and close follow up.  

Pursuant to the Board's July 2003 Remand, the veteran was 
afforded a VA hypertension examination in January 2004.  The 
examiner, Dr. M. Cremer, after reviewing the veteran's 
service records, concluded that the veteran was normotensive 
from July 1968 until May 1982.  Blood pressure readings on 
July 17, 1983, were elevated; however, the examiner noted 
that readings for the rest of 1983 through 1985 were within 
normal limits.  Subsequent readings dated since 1990 revealed 
elevated blood pressure readings.  Dr. Cremer noted that 
hypertension was clearly documented by the veteran's service 
medical records and it was felt that the progression of the 
veteran's hypertension was related to the natural course of 
the disease.  

The veteran was also afforded a VA hypertension examination 
in January 2004 conducted by Dr. M. Malhotra. At that time, 
the veteran reported being diagnosed with hypertension during 
active service in 1970 and that he was put on medication in 
1983.  The examiner noted that the veteran's reported history 
could not be corroborated as his claims file was not 
available for review.  

Pursuant to the Board's August 2004 Remand, the veteran's 
claims folder including the reports of prior VA examinations 
was reviewed by another VA physician, Dr. M. Elam, in October 
2004.  Dr. Elam noted that the veteran's blood pressure 
reading in September 1970 would be classified as "pre-
hypertensive" under current standards.  Dr. Elam further 
noted that the blood pressure reading in May 1982 was not 
diagnostic of overt hypertension, rather this reading again 
reflected pre-hypertension.  Hypertension was noted in 
subsequent records beginning in July 1983 with blood pressure 
of 140/102.  Dr.  Elam noted that the records indicate that 
the initial diagnosis of hypertension was most likely made 
five years prior to the July 1983 examination, or 
approximately 1978.  Subsequent readings during the veteran's 
service in the National Guard documented progressively 
worsening hypertension despite therapy.   Dr. Elam noted 
that, although the veteran's hypertension was likely 
diagnosed prior to active duty, the condition had rapidly 
progressed from pre-hypertension on enlistment in the 
National Guard to being poorly controlled 7 years later.  It 
was noted that this increase in severity was more rapid than 
would be expected from normal progression of hypertension.  
Thus, it was opined that while the veteran's hypertension was 
diagnosed prior to the veteran's active duty in 1982, it is 
as likely as not that the hypertension underwent a permanent 
increase in severity beyond the natural progression of the 
disease while the veteran was in service.

In a March 2005 supplemental report, Dr. Elam acknowledged 
that he had misinterpreted the veteran's period of active 
service when he rendered his October 2004 opinion.  While he 
previously opined that the veteran's hypertension underwent a 
permanent increase in severity during the years the veteran 
served in the National Guard, given the intermittent nature 
of National Guard service and the progressive nature of 
hypertension, Dr. Elam concluded hat the veteran's 
hypertension was not specifically aggravated by service in 
the National Guard.  He could find no evidence that the 
veteran's duties in the National Guard aggravated his 
hypertension.  Dr. Elam acknowledged the veteran's report of 
stressful experiences during his active duty in the National 
Guard.  However, these did not appear to be above and beyond 
the ordinary stress of daily life that the veteran would have 
experienced outside the National Guard.  It was furthermore 
unlikely that periods of intermittent stress as described by 
the veteran would result in sustained hypertension.  His 
worsening hypertension was attributed to natural progression 
of the disease and to the effect of weight gain and 
medications used for rheumatoid arthritis.  Dr. Elam noted 
that the presence of an elevated blood pressure reading 
during the veteran's 1970 examination could be considered an 
early manifestation of hypertension as elevated blood 
pressure in the pre-hypertensive range is considered highly 
predictive of subsequent development of overt hypertension.  

In December 2005, Dr. Malhotra drafted an addendum to his 
January 2004 examination report.  Dr.  Malhotra noted that he 
had reviewed the veteran's claims folder to include the prior 
examination reports authored by Dr. Elam and Dr. Cremer.  It 
was noted that there were no increased blood pressure 
readings during the veteran's active military service from 
March 1969 to March 1971 to support his contention that he 
had high blood pressure during active duty.  The veteran's 
blood pressure was obviously elevated in the late 1980s and 
1990s; however, Dr. Malhotra noted the July 1983 treatment 
recorded noted a 5 year history of hypertension.  Dr. 
Malhotra noted that hypertension was a disease that could be 
exacerbated by stress; however, that did not alter the 
natural course of the disease.  It was less likely as not 
that the veteran's hypertension was incurred in any time of 
active duty, whether in the Army or National Guard.  While 
hypertension could be exacerbated by periods of active 
stress, it was opined that these exacerbation would not 
interfere with the natural progress of the disease.  


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b) (2006).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disorder 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 
(2004).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


Analysis

The veteran has variously contended that his current 
hypertension was either incurred during active service or 
aggravated during ACDUTRA or ADSW during his service in the 
National Guard.  However, his contentions are not supported 
by the evidence.  

With respect to his contention that his hypertension 
developed during his period of active duty from 1969 to 1971, 
the Board notes that his service medical records are silent 
for any diagnosed hypertension.  While Dr. Cremer noted in 
his January 2004 that the veteran's hypertension was 
manifested in the veteran's service medical records, he was 
apparently referencing records generated during the veteran's 
service in the National Guard as he acknowledged that the 
veteran was normotensive from 1968 to 1982.  

While Dr. Malhotra noted in January 2004 that the veteran was 
diagnosed with hypertension during active service in 1970, he 
acknowledged that the veteran's history could not be 
corroborated as he did not have the claims folder.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Of greater probative value, is Dr. 
Malhotra's December 2005 opinion in which he concluded, after 
reviewing the claims folder, that the veteran had no 
increased blood pressure readings to support his contention 
that he had high blood pressure during active duty.  

The Board acknowledges the October 2004 opinion from Dr. Elam 
that the veteran had a pre-hypertensive blood pressure 
reading in September 1970.  However, Dr. Elam further opined 
that the veteran's hypertensive disability was not manifested 
until 1978, approximately 7 years following service 
separation.  While he opined that the 1970 findings could be 
considered an early manifestation of hypertension, the Board 
finds that his statement is inconclusive and speculative.  
Thus, it is neither positive nor negative evidence of a link 
between the veteran's current hypertension and his period of 
active military service from 1969 to 1971.  The Board has 
placed greater probative value on the opinions from Dr. 
Cremer and Dr. Malhotra that the veteran's current 
hypertension is not etiologically related to his period of 
active duty from 1969 to 1971.  These opinions are 
unequivocal and were based on a review of the veteran's 
medical history and claims folders. 

While the veteran has maintained that he has had hypertension 
since active service or that his hypertension was aggravated 
by periods of active duty in the National Guard, he has not 
been shown to be a medical expert.  Therefore, he was not 
qualified to express an opinion regarding a medical 
diagnosis.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  As 
set forth above, the Board has found that the preponderance 
of the competent medical evidence is against a finding that 
the veteran's currently diagnosed hypertension was manifested 
during active service. 

With respect to the veteran's contention that his 
hypertension was aggravated by his period of service in the 
National Guard, the first documented clinical diagnosis of 
hypertension was recorded during a period of ACDUTRA in July 
1983.  However, at that time it was noted that the veteran 
had a five year history of hypertension that predated his 
enlistment in the National Guard.  Dr. Cremer, Dr. Elam, and 
Dr. Malhotra have opined that the veteran's hypertension 
predated 1983 and that the disability was likely initially 
manifested in 1978.  

There is no competent medical evidence showing that the 
veteran's hypertension was incurred in or aggravated during 
ACDUTRA or ADSW, or as a result of an injury incurred during 
INACDUTRA.  Dr. Cremer opined that the veteran's medical 
records during his service in the National Guard reflected a 
progression of hypertension that was related to the natural 
course of the disease.  While Dr. Elam initially thought that 
the veteran's hypertension was aggravated by National Guard 
service in the 1980s, he later revised his opinion in March 
2005.  At that time, he concluded that the veteran's 
hypertension had not been aggravated during his service in 
the National Guard and that his worsening hypertension was 
attributable to the natural progression of the disease and 
other factors such as weight gain and medication for 
arthritis.  Finally, Dr. Malhotra concurred with these 
opinions in December 2005 when he opined that while 
hypertension could be exacerbated by stress, the increased 
stress would not alter the natural course of the disease.  

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service or 
that hypertension was aggravated by period of active duty 
with the National Guard, and the competent evidence showing 
that he currently has hypertension.  The evidence against the 
veteran's claim is that there is no record of a chronic 
disorder during service or within the first post-service 
year.  There is no continuity of symptomatology after 
service.  Specifically, there is a lack of any documentation 
in the veteran's post-service medical records that he 
complained of having high blood pressure, was treated for 
high blood, or was diagnosed as having hypertension prior to 
1978, 7 years after active service.  

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Furthermore, the 
evidence does not establish that his hypertension was either 
incurred in or aggravated by a period of ACDUTRA or ADSW or 
that it resulted from an injury sustained during INACDUTRA.  
Accordingly, hypertension was not incurred in or aggravated 
by service, nor may it be presumed to have so been incurred.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
hypertension is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


